UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-5273-1 Sterling Bancorp (Exact name of registrant as specified in its charter) New York 12-2565216 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification) 650 Fifth Avenue, New York, N.Y. 10019-6108 (Address of principal executive offices) (Zip Code) 212-757-3300 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ☒ Yes ☐No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (17 CFR § 232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ☒Yes ☐No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ☐ Accelerated Filer ☒ Non-Accelerated Filer ☐ Smaller Reporting Company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐Yes ☒ No As of July 31, 2013 there were 30,954,105 shares of common stock, $1.00 par value, outstanding. 1 STERLING BANCORP PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Financial Statements (Unaudited) 3 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview 41 Income Statement Analysis 42 Balance Sheet Analysis 46 Capital and Liquidity 53 Recently Issued Accounting Pronouncements 56 Cautionary Statement Regarding Forward-Looking Statements 56 Average Balance Sheets 57 Rate/Volume Analysis 59 Regulatory Capital and Ratios 61 Item 3. Quantitative and Qualitative Disclosures About Market Risk Asset/Liability Management 62 Information Available on Our Web Site 64 Interest Rate Sensitivity 65 Item 4. Controls and Procedures 66 PART II OTHER INFORMATION Item 1. Legal Proceedings 66 Item 1A. Risk Factors 67 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 68 Item 6. Exhibits 68 SIGNATURES 69 EXHIBITS INDEX Exhibit 11 Statement Re: Computation of Per Share Earnings Exhibit 31.1 Certification of the CEO pursuant to Exchange Act Rule 13a-14(a) Exhibit 31.2 Certification of the CFO pursuant to Exchange Act Rule 13a-14(a) Exhibit 32.1* Certification of the CEO required by Section 1350 of Chapter 63 of Title 18 of the U.S. Code Exhibit 32.2* Certification of the CFO required by Section 1350 of Chapter 63 of Title 18 of the U.S. Code 101.INS* XBRL Instance Document. 101.SCH* XBRL Taxonomy Extension Schema. 101.CAL* XBRL Taxonomy Extension Calculation Linkbase. 101.LAB* XBRL Taxonomy Extension Label Linkbase. 101.PRE* XBRL Taxonomy Extension Presentation Linkbase. 101.DEF* XBRL Taxonomy Definition Linkbase. * This information is furnished and not filed for purposes of Sections 11 and 12 of the Securities Act of 1933 and Section 18 of the Securities Exchange Act of 1934. 2 STERLING BANCORP AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (dollars in thousands, except per share data) June 30, December 31, ASSETS Cash and due from banks $ 43,981 $ 38,944 Interest-bearing deposits with other banks 81,115 112,886 Securities available for sale (at estimated fair value; pledged: $164,695 in 2013 and $174,240 in 2012) 291,561 296,837 Securities held to maturity (pledged: $151,220 in 2013 and $136,109 in 2012) (estimated fair value: $385,499 in 2013 and $403,218 in 2012) 383,594 386,408 Total investment securities 675,155 683,245 Loans held for sale, net 49,188 121,237 Loans held in portfolio, net of unearned discounts 1,742,065 1,649,753 Less allowance for loan losses 22,594 22,347 Loans, net 1,719,471 1,627,406 Federal Reserve and Federal Home Loan Bank stock, at cost 7,690 7,472 Goodwill 22,901 22,901 Premises and equipment, net 22,053 22,578 Other real estate 1,481 1,452 Accrued interest receivable 6,468 6,853 Cash surrender value of life insurance policies 54,935 54,553 Other assets 47,860 51,315 Total assets $ 2,732,298 $ 2,750,842 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Noninterest-bearing demand deposits $ 940,881 $ 924,351 Savings, NOW and money market deposits 802,452 701,692 Time deposits 498,048 642,041 Total deposits 2,241,381 2,268,084 Securities sold under agreements to repurchase - customers 40,616 32,950 Commercial paper 8,445 15,345 Advances - FHLB 100,592 101,265 Long-term borrowings - subordinated debentures 25,774 25,774 Total borrowings 175,427 175,334 Accrued interest payable 687 649 Accrued expenses and other liabilities 81,323 78,685 Total liabilities 2,498,818 2,522,752 Shareholders' equity Common stock, $1 par value. Authorized 100,000,000 shares; issued 35,263,768 shares 35,264 35,264 Capital surplus 271,737 271,565 Retained earnings 28,606 24,407 Accumulated other comprehensive loss ) ) Common shares in treasury at cost, 4,309,663 and 4,307,972 shares, respectively ) ) Total shareholders' equity 233,480 228,090 Total liabilities and shareholders' equity $ 2,732,298 $ 2,750,842 See Notes to Consolidated Financial Statements. 3 STERLING BANCORP AND SUBSIDIARIES Consolidated Statements of Income (Unaudited) (dollars in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, INTEREST INCOME Loans $ 22,600 $ 20,044 44,842 $ 39,730 Investment securities Available for sale - taxable 1,577 2,465 3,243 4,636 Held to maturity - taxable 1,053 1,441 2,184 3,074 Tax exempt 1,529 1,581 3,073 3,184 FRB and FHLB stock 116 134 177 215 Deposits with other banks 43 18 100 64 Total interest income 26,918 25,683 53,619 50,903 INTEREST EXPENSE Deposits Savings, NOW and money market 734 658 1,460 1,302 Time 800 1,012 1,710 2,075 Commercial paper and other short-term borrowings 47 69 89 133 Advances - FHLB 390 518 782 1,037 Long-term borrowings - subordinated debentures 524 524 1,047 1,047 Total interest expense 2,495 2,781 5,088 5,594 Net interest income 24,423 22,902 48,531 45,309 Provision for loan losses 1,500 2,750 3,500 5,750 Net interest income after provision for loan losses 22,923 20,152 45,031 39,559 NONINTEREST INCOME Accounts receivable management/ factoring commissions and other related fees 4,005 5,065 7,480 9,933 Mortgage banking income 3,357 2,393 7,756 4,729 Service charges on deposit accounts 1,202 1,407 2,497 2,667 Securities gains, net 213 329 345 1,208 Other income 1,059 1,281 2,433 2,224 Total noninterest income 9,836 10,475 20,511 20,761 NONINTEREST EXPENSE Salaries and employee benefits 15,503 14,895 31,617 29,806 Occupancy and equipment expenses, net 3,392 3,402 6,831 6,616 Deposit insurance 567 540 1,153 1,124 Professional fees 2,874 1,508 4,060 2,411 Other expenses 3,470 3,281 6,984 6,713 Total noninterest expenses 25,806 23,626 50,645 46,670 Income before income taxes 6,953 7,001 14,897 13,650 Provision for income taxes 2,429 2,128 5,129 4,175 Net income $ 4,524 $ 4,873 9,768 $ 9,475 Average number of common shares outstanding Basic 30,902,957 30,818,709 30,882,237 30,805,484 Diluted 30,902,957 30,818,709 30,882,237 30,805,484 Net income per average common share Basic $ 0.15 $ 0.16 $ 0.32 $ 0.31 Diluted 0.15 0.16 0.32 0.31 Dividends per common share 0.09 0.09 0.18 0.18 See Notes to Consolidated Financial Statements. 4 STERLING BANCORP AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Unaudited) (dollars in thousands) Three Months Ended June 30, Six Months Ended June 30, Net income $ 4,524 $ 4,873 $ 9,768 $ 9,475 Other comprehensive (loss) income, net of tax: Unrealized holding gains on securities available for sale arising during the year ) ) ) 2,347 Reclassification adjustment for securities' gains included in net income ) Reclassification adjustment for amortization of: Prior service cost - 7 5 12 Net actuarial losses 564 1,445 1,017 Other comprehensive (loss) income ) 50 1,037 2,705 Comprehensive income $ $ 4,923 $ 10,805 $ 12,180 See Notes to Consolidated Financial Statements. 5 STERLING BANCORP AND SUBSIDIARIES Consolidated Statements of Changes in Shareholders' Equity (Unaudited) (dollars in thousands) Six Months Ended June 30, Common Stock Balance at January 1, $ 35,264 $ 35,225 Balance at June 30, $ 35,264 $ 35,225 Capital Surplus Balance at January 1, $ 271,565 $ 270,869 Stock option compensation and restricted stock expense 172 189 Balance at June 30, $ 271,737 $ 271,058 Retained Earnings Balance at January 1, $ 24,407 $ 15,523 Net income 9,768 9,475 Cash dividends paid - common shares ) ) Balance at June 30, $ 28,606 $ 19,434 Accumulated Other Comprehensive Loss Balance at January 1, $ ) $ ) Other comprehensive income, net of tax 1,037 2,705 Balance at June 30, $ ) $ ) Treasury Stock Balance at January 1, $ ) $ ) Surrender of shares issued under stock incentive plan ) ) Balance at June 30, $ ) $ ) Total Shareholders' Equity Balance at January 1, $ 228,090 $ 220,821 Net changes during the period 5,390 6,730 Balance at June 30, $ 233,480 $ 227,551 See Notes to Consolidated Financial Statements. 6 STERLING BANCORP AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) (dollars in thousands) Six Months Ended June 30, Operating Activities Net Income $ 9,768 $ 9,475 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 3,500 5,750 Depreciation and amortization of premises and equipment 1,838 1,822 Securities gains, net ) ) Gains from life insurance policies, net ) ) Deferred income tax provision (benefit) ) Proceeds from sale of loans 513,476 238,680 Gains on sales of loans, net ) ) Originations of loans held for sale ) ) Amortization of premiums on securities 3,361 4,248 Accretion of discounts on securities ) ) Decrease (Increase) in accrued interest receivable 385 ) Increase (Decrease) in accrued interest payable 38 ) Decrease in accrued expenses and other liabilities ) ) Decrease in other assets 586 Loss on other real estate owned 13 66 Net cash provided by operating activities 25,085 Investing Activities Purchase of premises and equipment ) ) Net decrease in interest-bearing deposits with other banks 31,771 86,931 Net increase in loans held in portfolio ) ) Net decrease in short-term factored receivables 3,473 14,325 Proceeds from sale of other real estate 404 Proceeds from prepayments, redemptions or maturities of securities - held to maturity 11,083 20,735 Purchases of securities - held to maturity ) ) Proceeds from calls of securities - held to maturity 90,100 160,962 Proceeds from sales of securities - held to maturity 1,910 - Proceeds from prepayments, redemptions or maturities of securities - available for sale 794,719 259,771 Purchases of securities - available for sale ) ) Proceeds from calls/sales of securities - available for sale 33,165 112,107 Proceeds from redemptions or maturities of FHLB & FRB stock 30 317 Purchases of FHLB & FRB stock ) ) Net cash used in investing activities ) ) Financing Activities Net increase in noninterest-bearing demand deposits 16,530 20,559 Net increase in savings, NOW and money market deposits 100,760 73,447 Net decrease in time deposits ) ) Net increase in Federal funds purchased - 5,000 Net increase (decrease) in securities sold under agreements to repurchase 7,666 ) Net decrease in commercial paper and other short-term borrowings ) ) Decrease inFHLB advances ) ) Cash dividends paid on common stock ) ) Net cash (used in) provided by financing activities ) 42,536 Net increase in cash and due from banks 5,037 13,092 Cash and due from banks - beginning of period 38,944 31,046 Cash and due from banks - end of period $ 43,981 $ 44,138 Supplemental disclosures: Interest paid $ 5,050 $ 5,905 Income taxes paid 10,438 2,248 Loans held for sale transferred to portfolio 5,651 827 Loans transferred to other real estate 578 144 Duefrom brokers on sale of securities - AFS - 5,173 Due to brokers on purchases of securities - HTM - 10,072 Due to brokers on purchases of securities - AFS 11,730 - See Notes to Consolidated Financial Statements. 7 STERLING BANCORP AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Note 1. Significant Accounting Policies Nature of Operations. Sterling Bancorp (the “parent company”) is a financial holding company, pursuant to an election made under the Gramm-Leach-Bliley Act of 1999. Throughout the notes, the term the “Company” refers to Sterling Bancorp and its consolidated subsidiaries and the term the “bank” refers to Sterling National Bank and its consolidated subsidiaries, while the term the “parent company” refers to Sterling Bancorp but not its subsidiaries. The Company provides a full range of banking and financial products and services, including business and consumer lending, asset-based financing, residential mortgage warehouse funding, factoring/accounts receivable management services, equipment financing, commercial and residential mortgage lending and brokerage, deposit services and trade financing. The Company has operations principally in New York and conducts business throughout the United States. The Company’s financial statements are prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) which principally consist of the Financial Accounting Standards Board Accounting Standards Codification (“FASB Codification”). FASB Codification Topic 105: Generally Accepted Accounting Principles establishes the FASB Codification as the source of authoritative accounting principles recognized by FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with generally accepted accounting principles. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal securities laws are also sources of authoritative guidance for SEC registrants. All guidance contained in the FASB Codification carries an equal level of authority. All non-grandfathered, non-SEC accounting literature not included in the FASB Codification is superseded and deemed non-authoritative . Basis of Presentation . The consolidated financial statements include the accounts of the parent company and its subsidiaries, principally the bank, after elimination of intercompany transactions. The consolidated financial statements as of and for the interim periods ended June 30, 2013 and 2012 are unaudited; however, in the opinion of management, all adjustments, consisting of normal recurring accruals, necessary for a fair presentation of such periods have been made. Certain reclassifications have been made to the prior year’s consolidated financial statements to conform to the current presentation. Throughout the notes, dollar amounts presented in tables are in thousands, except per share data. The interim consolidated financial statements should be read in conjunction with the Company's annual report on Form 10-K for the year ended December 31, 2012 (the “2012 Form 10-K”). Use of Estimates . The preparation of financial statements in accordance with U.S. GAAP requires management to make assumptions and estimates which impact the amounts reported in those statements and are, by their nature, subject to change in the future as additional information becomes available or as circumstances vary. Actual results could differ from management’s current estimates as a result of changing conditions and future events. The current economic environment has increased the degree of uncertainty inherent in these significant estimates. Several accounting estimates are particularly critical and are susceptible to significant near-term change, including the allowance for loan losses and asset impairment judgments, such as other-than-temporary declines in the value of securities and the accounting for income taxes. The judgments used by management in applying these critical accounting policies may be affected by a further and prolonged deterioration or lack of significant improvement in the economic environment, which may result in changes to future financial results. For example, subsequent evaluations of the loan portfolio, in light of the factors then prevailing, may result in significant changes in the allowance for loan losses in future periods, and the inability to collect outstanding principal may result in increased loan losses. The Company evaluates subsequent events through the date that the financial statements are issued. 8 STERLING BANCORP AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Note 2. Investment Securities The following tables present information regarding securities available for sale: June 30, 2013 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. Treasury securities $ 9,386 $ - $ 38 $ 9,348 Obligations of U.S. government corporations and government sponsored enterprises Residential mortgage-backed securities CMOs (Federal Home Loan Mortgage Corporation) 13,569 168 8 13,729 CMOs (Government National Mortgage Association) 1,477 10 1 1,486 Federal National Mortgage Association 1,589 67 - 1,656 Federal Home Loan Mortgage Corporation 19 - 1 18 Government National Mortgage Association 78 1 - 79 Total residential mortgage-backed securities 16,732 246 10 16,968 Agency notes Federal National Mortgage Association 950 - 15 935 Federal Home Loan Bank 300 - 5 295 Federal Home Loan Mortgage Corporation 75 2 - 77 Federal Farm Credit Bank 200 - 12 188 Total obligations of U.S. government corporations and government sponsored enterprises 18,257 248 42 18,463 Obligations of state and political institutions-New York Bank Qualified 16,500 652 - 17,152 Single-issuer, trust preferred securities 65,283 627 542 65,368 Other preferred securities 5,011 - 11 5,000 Corporate debt securities 152,944 735 179 153,500 Equity and other securities 19,662 3,486 418 22,730 Total $ 287,043 $ 5,748 $ 1,230 $ 291,561 9 STERLING BANCORP AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Gross Gross Amortized Unrealized Unrealized Fair December 31, 2012 Cost Gains Losses Value U.S. Treasury securities $ 6,387 $ 1 $ 2 $ 6,386 Obligations of U.S. government corporations and government sponsored enterprises Residential mortgage-backed securities CMOs (Federal Home Loan Mortgage Corporation) 19,615 47 30 19,632 CMOs (Government National Mortgage Association) 3,293 12 14 3,291 Federal National Mortgage Association 1,860 118 - 1,978 Federal Home Loan Mortgage Corporation 20 - 1 19 Government National Mortgage Association 85 1 - 86 Total residential mortgage-backed securities 24,873 178 45 25,006 Agency notes Federal National Mortgage Association 650 1 - 651 Federal Home Loan Bank 500 1 - 501 Federal Home Loan Mortgage Corporation 75 4 - 79 Total obligations of U.S. government corporations an government sponsored enterprises 26,098 184 45 26,237 Obligations of state and political institutions-New York Bank Qualified 16,499 1,424 - 17,923 Single-issuer, trust preferred securities 37,875 1,090 80 38,885 Other preferred securities 12,012 3 62 11,953 Corporate debt securities 173,332 1,288 202 174,418 Equity and other securities 19,371 2,129 465 21,035 Total $ 291,574 $ 6,119 $ 856 $ 296,837 10 STERLING BANCORP AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) The following tables present information regarding securities held to maturity: June 30, 2013 Carrying Value Gross Unrealized Gains Gross Unrealized Losses Fair Value Obligations of U.S. government corporations and government sponsored enterprises Residential mortgage-backed securities CMOs (Federal National Mortgage Association) $ 1,395 $ 77 $ - $ 1,472 CMOs (Federal Home Loan Mortgage Corporation) 2,605 123 - 2,728 Federal National Mortgage Association 26,407 2,077 - 28,484 Federal Home Loan Mortgage Corporation 12,947 839 - 13,786 Government National Mortgage Association 3,030 444 - 3,474 Total residential mortgage-backed securities 46,384 3,560 - 49,944 Agency notes Federal National Mortgage Association 113,956 - 3,657 110,299 Federal Home Loan Bank 89,379 - 2,351 87,028 Total obligations of U.S. government corporations and government sponsored enterprises 249,719 3,560 6,008 247,271 Obligations of state and political institutions-New York Bank Qualified 133,875 4,455 102 138,228 Total $ 383,594 $ 8,015 $ 6,110 $ 385,499 11 STERLING BANCORP AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) December 31, 2012 Carrying Value Gross Unrealized Gains Gross Unrealized Losses Fair Value Obligations of U.S. government corporations and government sponsored enterprises Residential mortgage-backed securities CMOs (Federal National Mortgage Association) $ 2,051 $ 88 $ - $ 2,139 CMOs (Federal Home Loan Mortgage Corporation) 3,525 145 - 3,670 Federal National Mortgage Association 32,731 2,854 - 35,585 Federal Home Loan Mortgage Corporation 15,768 1,237 - 17,005 Government National Mortgage Association 3,385 559 - 3,944 Total residential mortgage-backed securities 57,460 4,883 - 62,343 Agency notes Federal National Mortgage Association 95,977 95 74 95,998 Federal Home Loan Bank 81,989 38 12 82,015 Federal Home Loan Mortgage Corporation 15,000 21 - 15,021 Total obligations of U.S. government corporations and government sponsored enterprises 250,426 5,037 86 255,377 Obligations of state and political institutions-New York Bank Qualified 135,982 11,861 2 147,841 Total $ 386,408 $ 16,898 $ 88 $ 403,218 12 STERLING BANCORP AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) The following tables present information regarding securities available for sale with temporary unrealized losses for the periods indicated: Less Than 12 Months 12 Months or Longer Total June 30, 2013 Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses U.S. Treasury securities $ 9,348 $ 38 $ - $ - $ 9,348 $ 38 Obligations of U.S. government corporations and government sponsored enterprises Residential mortgage-backed securities CMOs (Federal Home Loan Mortgage Corporation) - - 3,608 8 3,608 8 CMOs (Government National Mortgage Association) - - 34 1 34 1 Federal Home Loan Mortgage Corporation - - 18 1 18 1 Total residential mortgage-backed securities - - 3,660 10 3,660 10 Agency notes Federal National Mortgage Association 935 15 - - 935 15 Federal Home Loan Bank 295 5 - - 295 5 Federal Farm Credit Bank 188 12 - - 188 12 Total obligations of U.S. government corporations and government sponsored enterprises 1,418 32 3,659 10 5,077 42 Single-issuer, trust preferred securities 31,264 535 491 7 31,755 542 Other preferred securities - - 5,000 11 5,000 11 Corporate debt securities 59,396 130 4,979 49 64,375 179 Equity and other securities 7,428 287 928 131 8,356 418 Total $ 108,854 $ 1,022 $ 15,058 $ 208 $ 123,912 $ 1,230 December 31, 2012 U.S. Treasury securities $ 388 $ 2 $ - $ - $ 388 $ 2 Obligations of U.S. government corporations and government sponsored enterprises Residential mortgage-backed securities CMOs (Federal Home Loan Mortgage Corporation) 5,876 12 2,314 18 8,190 30 CMOs (Government National Mortgage Association) - - 1,518 14 1,518 14 Federal Home Loan Mortgage Corporation - - 19 1 19 1 Total obligations of U.S. government corporations and government sponsored enterprises 5,876 12 3,851 33 9,727 45 Single-issuer, trust preferred securities 9,698 71 1,079 9 10,777 80 Other preferred securities 11,849 62 - - 11,849 62 Corporate debt securities 35,832 73 10,667 129 46,499 202 Equity and other securities 2,476 316 1,057 149 3,533 465 Total $ 66,119 $ 536 $ 16,654 $ 320 $ 82,773 $ 856 13 STERLING BANCORP AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) The following tables present information regarding securities held to maturity with temporary unrealized losses for the periods indicated: Less Than 12 Months 12 Months or Longer Total June 30, 2013 Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Obligations of U.S. government corporations and government sponsored enterprises Agency notes Federal National Mortgage Association $ 110,299 $ 3,657 $ - $ - $ 110,299 $ 3,657 Federal Home Loan Bank 87,028 2,351 - - 87,028 2,351 Total obligations of U.S. government corporations and government sponsored enterprises 197,327 6,008 - - 197,327 6,008 Obligations of state and political institutions-New York Bank Qualified 7,905 98 201 4 8,106 102 Total $ 205,232 $ 6,106 $ 201 $ 4 $ 205,433 $ 6,110 December 31, 2012 Obligations of U.S. government corporations and government sponsored enterprises Agency notes Federal National Mortgage Association $ 14,926 $ 74 $ - $ - $ 14,926 $ 74 Federal Home Loan Bank 32,987 12 - - 32,987 12 Total obligations of U.S. government corporations and government sponsored enterprises 47,913 86 - - 47,913 86 Obligations of state and political institutions-New York Bank Qualified 203 2 - - 203 2 Total $ 48,116 $ 88 $ - $ - $ 48,116 $ 88 14 STERLING BANCORP AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) The following table presents information regarding single-issuer, trust preferred securities at June 30, 2013: Issuer TARP Recipient Credit Rating Amortized Cost Fair Value Unrealized Gain/(Loss) Sterling Bancorp Trust I, 8.375%, due 3/31/2032 Yes * NA $ 992 $ 1,056 $ 64 Allfirst Pfd Cap Trust, Floating Rate, due 7/15/2029, owned by M&T Bank Corporation Yes * BBB 385 433 48 Citigroup Capital IX, 6.00%, due 2/14/2033 Yes * BB 9,831 9,939 108 Citigroup Capital X, 6.10%, due 9/30/2033 Yes * BB 1,256 1,262 6 Citigroup Capital XI, 6.00%, due 9/27/2034 Yes * BB 1,153 1,146 (7 ) Citigroup Capital XVI, 6.45%, due 12/31/66, called 7/15/13 Yes * BB 9,845 9,845 - Citigroup Capital XVII, 6.35%, due 3/15/2067 Yes * BB 46 63 17 Countrywide Capital IV, 6.75% due 4/01/2033, owned by Bank of America Yes * BB+ 9,660 9,675 15 Countrywide Capital V, 7.00% due 11/01/2036, owned by Bank of America Yes * BB+ 2,507 2,516 9 First Chicago NDB Capital I, Floating Rate, due 2/01/2027, owned by JP Morgan Chase Yes * BBB 1,724 1,622 ) First Tennessee Capital II, 6.30%, due 4/15/2034 Yes * BB 5,771 5,890 119 Goldman Sachs Capital II, Floating Rate, due 6/01/2043 Yes * BB+ 852 795 ) Goldman Sachs Capital I, 6.345%, due 2/15/2034 Yes * BB+ 8,913 8,648 ) Keycorp Capital II, 6.875%, due 3/17/2029 Yes * BBB- 93 96 3 Mellon Capital IV, Floating Rate, due 6/29/2049 Yes * BBB 118 115 (3 ) JP Morgan Chase Capital XIII, Floating Rate, due 9/30/2034 Yes * BBB 765 787 22 Morgan Stanley Capital Trust III, 6.25%, due 3/01/2033 Yes * BB+ 5,635 5,702 67 Morgan Stanley Capital Trust IV, 6.25%, due 4/01/2033 Yes * BB+ 2,880 2,884 4 Morgan Stanley Capital Trust V, 5.75%, due 7/15/2033 Yes * BB+ 2,005 1,956 ) SunTrust Capital I, Floating Rate, due 5/15/2027 Yes * BB+ 741 830 89 USB Capital IX, Floating Rate, due 10/29/2049 Yes * BBB+ 90 87 (3 ) VNB Capital Trust I, 7.75%, due 12/15/2031 Yes * BBB- 21 21 - $ 65,283 $ 65,368 $ 85 * TARP obligation was repaid prior to June 30, 2013. 15 STERLING BANCORP AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) The Company invests principally in obligations of U.S. government corporations and government sponsored enterprises and other investment-grade securities. The fair value of these investments fluctuates based on several factors, including credit quality and general interest rate changes. The Company determined that it is not more likely than not that the Company would be required to sell any investments before anticipated recovery. At June 30, 2013, approximately $145.6 million representing approximately 21.6% of the Company’s held to maturity and available for sale securities is comprised of securities issued by financial service companies/banks including single-issuer trust preferred securities (22 issuers), corporate debt (36 issuers), other preferred securities (one issuer) and equity and other securities (17 issuers). These investments may pose a higher risk of future impairment charges as a result of a lack of significant improvement of the U.S. economy and/or a further deterioration in stock prices of the companies in the financial services industry. The Company would be required to recognize impairment charges on these securities if they suffer a decline in value that is considered other-than-temporary. Numerous factors, including lack of liquidity for re-sales of certain investment securities, absence of reliable pricing information for investment securities, adverse changes in business climate, adverse actions by regulators or unanticipated changes in the competitive environment could have a negative effect on the Company’s investment portfolio and may result in other-than-temporary impairment on certain investment securities in future periods. At June 30, 2013, the Company held one security position of single-issuer, trust preferred securities issued by a financial institution, in the available for sale portfolio, that was in an unrealized loss position for more than 12 months and is paying in accordance with its term and has no deferrals of interest or other deferrals. In addition, management analyzes the performance of the issuer on a periodic basis, including a review of the issuer’s most recent bank regulatory reports and other public regulatory disclosures, to assess credit risk and the probability of impairment of the contractual cash flows of the applicable security. Based upon management’s second quarter review, the issuer has maintained performance levels adequate to support the contractual cash flows of the security. At June 30, 2013, the Company held seven security positions of corporate debt securities issued by financial institutions and other corporate issuers in the available for sale portfolio that were in an unrealized loss position for more than 12 months. Each of these positions are paying in accordance with their terms and have no deferrals of interest or other deferrals. In addition, management analyzes the performance of each issuer on a periodic basis, including a review of the issuer’s most recent public regulatory disclosures, to assess credit risk and the probability of impairment of the applicable securities. Based upon management’s second quarter review, management has concluded that the unrealized losses are deemed to be temporary. At June 30, 2013, the Company held two security positions of other preferred securities issued by a non-financial institution, in the available for sale portfolio, that was in an unrealized loss position for more than 12 months and is paying in accordance with its term and has no deferrals of interest or other deferrals. In addition, management analyses the performance of the issuer on a periodic basis, including a review of the issuer’s most recent public regulatory disclosures, to assess credit risk and the probability of impairment of the contractual cash flows of the applicable security. Based upon management’s second quarter review, the issuer has maintained performance levels adequate to support the contractual cash flows of the security. At June 30, 2013, the Company held four positions in residential mortgage-backed securities issued by the Federal Home Loan Mortgage Corporation (three) and Government National Mortgage Association (one) in the available for sale portfolio that were in unrealized loss positions for more than 12 months. At June 30, 2013, the Company held seven issues of equity and other securities, in the available for sale portfolio, that were in an unrealized loss position for more than 12 months. Each of these issues is rated as “hold” or better by the analysts who cover them. In addition, management analyzes the performance of each issuer on a periodic basis, including a review of the issuer’s most recent public regulatory disclosures, to assess credit risk and the probability of impairment of the applicable securities. Based upon management’s second quarter review, management has concluded that the unrealized losses are deemed to be temporary. 16 STERLING BANCORP AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) The following tables present information regarding securities available for sale and securities held to maturity at June 30, 2013, based on contractual maturity. Expected maturities will differ from contractual maturities because issuers may have the right to call or prepay obligations with or without call or prepayment penalties. Available for sale Amortized Cost Fair Value U.S. Treasury securities Due within 1 year $ 8,997 $ 8,997 Due after 5 years but within 10 years 389 351 Total U.S. Treasury securities 9,386 9,348 Obligations of U.S. government corporations and government sponsored enterprises Residential mortgage-backed securities CMOs (Federal Home Loan Mortgage Corporation) 13,569 13,729 CMOs (Government National Mortgage Association) 1,477 1,486 Federal National Mortgage Association 1,589 1,656 Federal Home Loan Mortgage Corporation 19 18 Government National Mortgage Association 78 79 Total residential mortgage-backed securities 16,732 16,968 Agency notes Federal National Mortgage Association Due after 1 year but within 5 years 950 935 Federal Home Loan Bank Due after 1 year but within 5 years 300 295 Federal Home Loan Mortgage Corporation Due within 1 year 75 77 Federal Farm Credit Bank Due after 10 years 200 188 Total obligations of U.S. government corporations and government sponsored enterprises 18,257 18,463 Obligations of state and political institutions - New York Bank Qualified Due after 5 years but within 10 years 3,791 3,968 Due after 10 years 12,709 13,184 Total obligations of state and political institutions-New York Bank Qualified 16,500 17,152 Single-issuer, trust preferred securities Due within 1 year 9,845 9,845 Due after 10 years 55,438 55,523 Total single-issuer, trust preferred securities 65,283 65,368 Other preferred securities Due within 1 year 5,011 5,000 Total other preferred securities 5,011 5,000 Corporate debt securities Due within 6 months 93,023 93,053 Due after 6 months but within 1 year 25,353 25,533 Due after 1 year but within 2 years 18,916 19,251 Due after 2 years but within 5 years 13,311 13,368 Due after 5 years but within 10 years 2,107 2,064 Due after 10 years 234 231 Total corporate debt securities 152,944 153,500 Equity and other securities 19,662 22,730 Total $ 287,043 $ 291,561 17 STERLING BANCORP AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Held to maturity Carrying Value Fair Value Obligations of U.S. government corporations and government sponsored enterprises Residential mortgage-backed securities CMOs (Federal National Mortgage Association) $ 1,395 $ 1,472 CMOs (Federal Home Loan Mortgage Corporation) 2,605 2,728 Federal National Mortgage Association 26,407 28,484 Federal Home Loan Mortgage Corporation 12,947 13,786 Government National Mortgage Association 3,030 3,474 Total residential mortgage-backed securities 46,384 49,944 Agency notes Federal National Mortgage Association Due after 1 year but within 5 years 10,000 9,852 Due after 10 years 103,956 100,447 Federal Home Loan Bank Due after 10 years 89,379 87,028 Total obligations of U.S. government corporations and government sponsored enterprises 249,719 247,271 Obligations of state and political institutions - New York Bank Qualified Due after 1 year but within 5 years 154 164 Due after 5 years but within 10 years 26,481 27,867 Due after 10 years 107,240 110,197 Total obligations of state and political institutions-New York Bank Qualified 133,875 138,228 Total $ 383,594 $ 385,499 Information regarding sales/calls of available for sale securities is as follows: Three Months Ended June 30, Six Months Ended June 30, Sales Proceeds $ 1,092 $ 47,510 $ 14,570 $ 95,884 Gross gains 179 300 351 1,042 Gross losses - - 26 1 Calls Proceeds 6,951 5,638 18,595 21,396 Gross gains 33 28 113 184 Gross losses 7 14 14 36 Information regarding sales/calls of held to maturity securities is as follows: Three Months Ended June 30, Six Months Ended June 30, Sales Proceeds $ - $ - $ 1,910 $ - Gross gains - Gross losses - - 87 - Calls Proceeds $ 45,100 $ 90,962 90,100 160,962 Gross gains 9 15 9 19 Gross losses 1 - 1 - 18 STERLING BAN CORP AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) There were no transfers of held to maturity securities during the six-month periods ended June 30, 2013 or June 30, 2012. The held to maturity securities sold during the six months ended June 30, 2013 were comprised of a single issue of bonds from a municipality that had experienced a deterioration in its credit standing due to a fall-off of property tax revenues and expenses incurred due to Hurricane Sandy. Note 3. Loans and Allowance For Loan Losses The major components of domestic loans held for sale and loans held in portfolio are as follows: June 30, December 31, Loans held for sale, net of valuation reserve ($-0- at June 30, 2013 and at December 31, 2012) Real estate—residential mortgage $ 49,188 $ 121,237 Loans held in portfolio, net of unearned discounts Commercial and industrial 631,415 629,369 Loans to nondepository financial institutions 401,032 348,843 Factored receivables 148,251 151,830 Equipment financing receivables 201,071 177,084 Real estate—residential mortgage 174,146 151,609 Real estate—commercial mortgage 168,162 182,735 Real estate—construction and land development 13,703 13,277 Loans to individuals 22,354 11,851 Loans to depository institutions - - Loans held in portfolio, gross 1,760,134 1,666,598 Less unearned discounts 18,069 16,845 Loans held in portfolio, net of unearned discounts 1,742,065 1,649,753 $ 1,791,253 $ 1,770,990 At June 30, 2013, the bank had qualified loans, with a carrying value of approximately $472.9 million, available to secure borrowings from the FHLB and the FRB. At June 30, 2013, $4.6 million of loans were being used as collateral for borrowing from the FHLB. At December 31, 2012, no loans were pledged. Loan Origination/Risk Management The Company has lending policies and procedures in place that are designed to maximize loan income within an acceptable level of risk. Management reviews and approves these policies and procedures on a regular basis. A reporting system supplements the review process by providing management with frequent reports related to loan production, loan quality, concentrations of credit, loan delinquencies and non-performing and potential problem loans. Diversification in the loan portfolio is a means of managing risk associated with fluctuations in economic conditions. The Company maintains an independent loan review process that reviews and validates the credit risk program on a periodic basis. Results of these reviews are presented to management and the Loan Committee of the Board of Directors. The loan review process complements and reinforces the risk identification and assessment decisions made by lenders. Commercial and Industrial and Loans to Nondepository Financial Institutions Sterling provides a full range of loans to small and medium-sized businesses with the objective of establishing longer-term relationships. Loans generally range in size up to $20 million, tailored to meet customers’ long- and short-term needs, and include secured and unsecured lines of credit and business installment loans. Loans generally are collateralized by accounts receivable, inventory, mortgages on residential real estate and other assets. Sterling also provides back-office services, i.e., processing payroll, generating customer invoices, credit collection assistance and related payroll services. The repayment of commercial loans is generally dependent on the creditworthiness and cash flow of borrowers and guarantors, which may be negatively impacted by adverse economic conditions. While these loans are secured, collateral type, marketability, coverage, valuation and monitoring is not as uniform as in other portfolio classes and recovery from liquidation of such collateral may be subject to greater variability. 19 STERLING BANCORP AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Factoring Factoring provides a financing service that combines working capital financing, credit risk protection, and accounts receivable management for companies in a variety of industries. This business may be conducted on a recourse or non-recourse basis, depending upon the needs of the client. In general, Sterling records a receivable for the amount of accounts receivables due from customers of its clients and records a liability for the funds due to the client. Under advance factoring arrangements, clients can draw an advance as accounts receivables are sold/assigned to Sterling. With advance factoring, Sterling normally has recourse against the client if the customer fails to pay. Under collection factoring arrangements, clients sell Sterling their accounts receivables and Sterling provides credit protection to the client guaranteeing the collection of the amount due and back office support. Collection factoring is generally under a nonrecourse basis where the principal source of payment for Sterling is through the collection of the receivable from our client’s customer whose credit has been approved by Sterling following a rigorous review process. Also, with collection factoring, Sterling has credit default insurance with a nationally recognized insurance company to provide it with protection against customer default. Commercial Real Estate Sterling offers a range of commercial real estate lending including financing on commercial buildings, retail properties and mixed use properties. Loans are predicated on the cash flow of the property, the value of the property determined by an independent appraisal and the strength of personal guarantees, if any. Loans are made at fixed or floating rates. Floating rate loans are based on the prime rate. Fixed rate loans are tied to Treasury or FHLB benchmarks and other indices. Commercial real estate loans are subject to underwriting standards and processes similar to commercial and industrial loans, in addition to those of real estate loans. These loans are viewed primarily as cash flow loans and secondarily as loans secured by real estate. Commercial real estate lending typically involves higher loan principal amounts and the repayment of these loans is generally dependent on the successful operation of the property securing the loan or the business conducted on the property securing the loan. Commercial real estate loans may be more adversely affected by conditions in the real estate markets or in the general economy. The properties securing the Company’s commercial real estate portfolio are diverse in terms of type and geographic location. This diversity helps reduce the Company’s exposure to adverse economic events that affect a single market or industry. Management monitors and evaluates commercial real estate loans based on collateral, geographic and risk grade criteria. With respect to loans to developers and builders that are secured by non-owner occupied properties that the Company may originate from time to time, the Company generally requires the borrower to have had an existing relationship with the Company and have a record of success. Construction loans are underwritten utilizing feasibility studies, independent appraisal reviews, sensitivity analysis of absorption and lease rates and financial analysis of the developers and property owners. Construction loans are generally based upon estimates of costs and value associated with funds, with repayment substantially dependent on the success of the ultimate project. Sources of repayment for these types of loans may be pre-committed permanent loans from approved long-term lenders, sales of developed property or an interim loan commitment from the Company until permanent financing is obtained. These loans are closely monitored by on-site inspections and are considered to have higher risks than other real estate loans due to their ultimate repayment being sensitive to timely completion of the project, interest rate changes, government regulation of real property, general economic conditions and the availability of long-term financing. Loans are made at fixed or floating rates. Fixed rate loans are tied to U.S. Treasury or FHLB benchmarks or other indices. Floating rate loans are based on the prime rate or other index. Equipment Financing Sterling engages in direct lending and indirect lending. Direct lending is when requests for financing originate with an end user seeking to finance equipment for up to 60 months. Indirect lending arises through relationships with equipment financing brokers. In both cases, credit approval is based upon a full underwriting process that involves the submission of financial and other information, including the applicant’s historical performance, cash flow projections and value of equipment. For customers who are not public entities, Sterling generally obtains the personal guarantees of the principals of the entities. 20 STERLING BANCORP AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Residential Mortgage Residential mortgage loans, principally on single-family residences, are made primarily for re-sale into the secondary market. Offering both fixed and adjustable rate residential mortgage loan products, mortgages are focused on conforming credit, government insured FHA and other high-quality loan products. Jumbo loans are also originated for sale into the secondary market, or brokered to third-party providers. The ability of borrowers to service debt in the residential mortgage loan portfolios is generally subject to personal income which may be impacted by general economic conditions, such as increased unemployment levels. These loans are predominantly collateralized by first and second liens on single family properties. If a borrower cannot maintain the loan, the Company’s ability to recover against the collateral in sufficient amount and in a timely manner may be significantly influenced by market, legal and regulatory conditions. Concentrations of Credit At June 30, 2013, there are no industry concentrations (exceeding 10% of loans, gross), other than loans to nondepository financial institutions and loans to lessors of real estate, of loans, gross. Loans to nondepository financial institutions, which include the Company’s residential mortgage warehouse funding product and loans to finance companies, represent approximately 21.5% of loans, gross. Loans to lessors of real estate, which includes mortgages to commercial real estate borrowers, represent approximately 11.5% of portfolio loans, gross. Approximately 63.5% of loans are to borrowers located in the New York metropolitan area. A further deterioration in economic conditions within the region, including a decline in real estate values, higher unemployment and other factors which could adversely impact small and mid-sized businesses, could have a significant adverse impact on the quality of the Company’s loan portfolio. In addition, a decline in real estate values and higher unemployment within the mid-Atlantic region and North Carolina could adversely impact the Company’s residential real estate loan portfolio. Approximately 32.2% or $11.0 million and 26.6% or $8.9 million of the Company’s net interest income and noninterest income are related to real estate lending for the three months ended June 30, 2013 and 2012, respectively. Approximately 34.2% or $23.6 million and 26.0% or $17.2 million of the Company’s interest income and noninterest income are related to real estate lending for the six months ended June 30, 2012 and 2011, respectively. Real estate prices in the U.S. market decreased significantly from pre-crisis levels. Further declines in real estate values could necessitate charge-offs in our mortgage loan portfolio that may impact our operating results. In addition, a sustained period of declining real estate values combined with the continued turbulence in the financial and credit markets would continue to limit our mortgage-related revenues. As of June 30, 2013 approximately 53.6% of the Company’s loan portfolio consisted of commercial and industrial, factored receivables, construction and commercial real estate loans. Because the Company’s loan portfolio contains a number of commercial and industrial, construction and commercial real estate loans with relatively large balances, the deterioration of one or a few of these loans could cause a significant increase in non-performing loans. Related Party Loans Loans are made to officers or directors (including their immediate families) of the Company or for the benefit of corporations in which they have a beneficial interest subject to applicable regulations. There were no outstanding balances on such loans in excess of $60 thousand to any individual or entity at June 30, 2013 or 2012. Nonperforming Loans Nonaccrual loans are those on which the accrual of interest has ceased. Loans, including loans that are individually identified as being impaired under FASB Codification Topic 310: Receivables , are generally placed on nonaccrual status immediately if, in the opinion of management, principal or interest is not likely to be paid in accordance with the terms of the loan agreement, or when principal or interest is past due 90 days or more and collateral, if any, is insufficient to cover principal and interest. Interest accrued but not collected at the date a loan is placed on nonaccrual status is reversed against interest income. Interest income is recognized on nonaccrual loans only to the extent received in cash. Where there is doubt regarding the ultimate collectibility of the loan principal, cash receipts, whether designated as principal or interest, are thereafter applied to reduce the carrying value of the loan. Loans are restored to accrual status when interest and principal payments are brought current and future payments are reasonably assured. 21 STERLING BANCORP AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Nonaccrual loans at June 30, 2013 and December 31, 2012 totaled $5.2 million and $5.9 million, respectively. The interest income that would have been earned on nonaccrual loans outstanding at June 30, 2013, in accordance with their original terms, is estimated to be $179 thousand and $316 thousand, respectively, for the three and six months then ended. Applicable interest income actually realized was $28 thousand and $37 thousand, respectively, for the aforementioned periods. The interest income that would have been earned on nonaccrual loans outstanding at December 31, 2012, in accordance with their original terms is estimated to be $819 thousand, for the year the ended; the applicable interest income actually realized was $61 thousand. There were no commitments to lend additional funds on nonaccrual loans. The following table sets forth the amount of nonaccrual loans of the Company as of the dates indicated: June 30, December 31, Commercial and industrial $ 1,324 $ 2,495 Equipment financing receivables 201 339 Factored receivables - - Real estate—residential mortgage 2,942 2,325 Real estate—commercial mortgage 745 745 Real estate—construction and land development - - Loans to individuals - 18 Total nonaccrual loans $ 5,212 $ 5,922 The following table provides information regarding the past due status of loans held in portfolio: June 30, 2013 30–59 Days Past Due 60–89 Days Past Due 90 Days & Over Past Due Total Past Due Current Total Loans MEMO 90 & Over and Still Accruing Commercial and industrial $ 629,317 $ 1,435 Loans to nondepository financial institutions - 400,812 400,812 - Factored receivables 1,214 187 33 1,434 146,686 148,120 33 Equipment financing receivables 632 40 201 185,451 - Real estate—residential mortgage—portfolio 2,048 603 2,942 5,593 168,553 174,146 - Real estate—commercial mortgage - - 745 745 167,417 168,162 - Real estate—construction and land development - 13,703 13,703 - Loans to individuals - 22,354 22,354 - Loans to depository institutions - Total loans, net of unearned discount $ $ $ 6,680 $ $ $ 1,742,065 $ 1,468 December 31, 2012 Commercial and industrial $ 28,711 $ 7,541 $ 2,641 $ 38,893 $ 588,892 $ 627,785 $ 146 Loans to nondepository financial institutions - 348,809 348,809 - Factored receivables 3,122 1,339 99 4,560 147,033 151,593 99 Equipment financing receivables 159 284 339 782 161,312 162,094 - Real estate—residential mortgage—portfolio 1,464 1,208 2,325 4,997 146,612 151,609 - Real estate—commercial mortgage - - 745 745 181,990 182,735 - Real estate—construction and land development - 13,277 13,277 - Loans to individuals 9 17 18 44 11,807 11,851 - Loans to depository institutions - Total loans, net of unearned discount $ 33,465 $ 10,389 $ 6,167 $ 50,021 $ 1,599,732 $ 1,649,753 $ 245 22 STERLING BANCORP AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Impaired Loans Management considers a loan to be impaired when, based on current information and events, it is determined that the Company will not be able to collect all amounts due according to the loan contract, including scheduled interest payments. Determination of impairment is treated the same across all classes of loans on a loan-by-loan basis. When management identifies a loan as impaired, the impairment is measured based on the present value of expected future cash flows, discounted at the loan’s effective interest rate, except when the sole remaining source of repayment of the loan is the operation or liquidation of the collateral. In these cases management uses the current fair value of the collateral, less selling costs when foreclosure is probable, instead of discounted cash flows. If management determines that the value of the impaired loan is less than the recorded investment in the loan (net of previous charge-offs, deferred loan fees or costs and unamortized premium or discount), impairment is recognized through an allowance estimate or a charge-off to the allowance. When the ultimate collectibility of the total principal of an impaired loan is in doubt and the loan is on nonaccrual status, all payments are applied to principal, under the cost recovery method. When the ultimate collectibility of the total principal of an impaired loan is not in doubt and the loan is on nonaccrual status, contractual interest is credited to interest income when received, under the cash basis method. Impaired loans, or portions thereof, are charged off when deemed uncollectible. The following tables include the recorded investment and unpaid principal balances for impaired financing receivables with the associated allowance amount, if applicable. Management determined the specific allowance based on the present value of the expected future cash flows, discounted at the loan’s effective interest rate, except when the remaining source of repayment for the loan is the operation or liquidation of the collateral. In those cases, the current fair value of the collateral, less selling costs was used to determine the specific allowance recorded. June 30, 2013 Recorded Investment in Impaired Loans Unpaid Principal Balance With No Allowance Unpaid Principal Balance With Allowance Related Allowance Average [1] Recorded Investment in Impaired Loans Commercial and industrial $ 760 $ 1,988 $ 1,172 $ 172 $ 1,385 Loans to nondepository financial institutions - Factored receivables - 58 Equipment financing receivables 89 - 89 8 87 Real estate—residential mortgage 5,733 - 6,458 1,470 5,979 Real estate—commercial mortgage 745 - 745 350 745 Real estate—construction and land development - Loans to individuals - Loans to depository institutions - -
